Citation Nr: 0112640	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  97-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




WITNESS AT HEARING ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating decision of the 
RO that determined that new and material evidence had been 
submitted to reopen the veteran's claim of service connection 
for PTSD, but denied the claim on the merits.  

In February 1999, the Board affirmed the RO's determination 
regarding the submission of new and material evidence, but 
remanded the matter for additional development of the record.  

In December 2000, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  That opinion was received in January 2001.  



REMAND

In correspondence dated in February 2001, the veteran revoked 
the power of attorney appointing The American Legion as his 
representative.  This correspondence was directed to The 
American Legion by the South Carolina Division of Constituent 
Services, Office of Veterans Affairs.  

In a March 2001 memorandum to the Board's Director, 
Administrative Service, The American Legion requested that 
this case be remanded to the RO for clarification of 
representation pursuant to 38 C.F.R. §§  14.631, 19.9 (2000).  

As noted hereinabove, the Board received a VHA opinion in 
January 2001.  Although it regrets the delay, in order to 
ensure that the veteran is afforded every opportunity to 
respond to this opinion, the Board finds that a remand is 
necessary in order to clarify whether the veteran desires 
representation from The American Legion or another accredited 
organization, private attorney or agent.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1. The RO should take appropriate steps 
to contact the veteran in order to 
determine whether he desires to be 
represented by The American Legion or 
another accredited organization, private 
attorney or agent.  The RO should request 
that the appellant complete and submit a 
VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, with one representative 
listed in Box 3, if appropriate, if he 
elects further representation in 
connection with this appeal.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
any psychiatric disorder, including PTSD, 
since service.  The veteran in this 
regard must be instructed to submit all 
competent evidence that tends to support 
his assertion that he suffers from PTSD 
which is due to stressors experienced in 
service.  The RO should request the 
veteran to furnish signed authorizations 
for release of any private medical 
records, if applicable.  The RO should 
obtain all identified private medical 
records and any additional VA medical 
records that have not been previously 
secured and incorporate them into the 
claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative, if appropriate, 
should be provided with a Supplemental 
Statement of the Case, and afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




